Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 03/08/2021 is duly acknowledged.
	Claims 11-20 (non-elected group II with traverse; drawn to “A system for enhancing soil”; previously withdrawn) have been canceled by the applicant.
	Claims 1-10 (elected group I; directed to “A method for enhancing soil”) as currently amended are pending in this application, and have been examined on their merits in this action.
Terminal Disclaimer
The terminal disclaimer filed by the applicant on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,221,107 B1 (issued to same inventor and assignee on March 5th, 2019) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bao Tran (attorney of record) on 03/11/2021 (see also attached Examiner-initiated interview summary).


In The Claims
Claims 1-10 have been allowed by this Examiner’s Amendment as discussed below:
Claims 1, 5-7, 9 and 10 have been specifically amended as follows:
1. (Currently Amended)  A method for preparing a soil enhancement composition, comprising: 
preparing a microbial solution with microbes, a growth medium, and water; 
wherein the microbial solution is prepared by iteratively and selectively breeding generations of microbes, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence to form a concentrated solution of at least 1x 107 cfu/ml (colony-forming units per milliliter) microbes; and
adding to the concentrated solution, [[a]] humic acid with amino acids and protein to support an active microbial population, and to promote an when applied to the soil.
5. (Currently Amended)  The method of claim 1, further comprising mixing the concentrated solution with 1 part microbes, 10 part carbon source, and 1000 parts water prior to use.  
6. (Currently Amended)  The method of claim 1, comprising diluting and aerating the microbial solution for at least 20 minutes before applying to the soil.
Claim 7 has been amended as follows:
In line 2, the term “B. acidoterrestrisr” has been replaced with “B. acidoterrestris”.  In addition, all the biological names of the recited microbes have been Italicized.
microbial solution with water and setting the solution for at least one hour and flowing air after mixing with water; applying the set solution directly to moist soil as a pre-plant, post-plant or seasonal treatment; and applying fertilizers or applying fungicides after delaying at least 72 hours 
10. (Currently Amended)  The method of claim 1, wherein the microbes comprise Bacillus amyloliquefaciens at 5.85 X 107 cfu/ml, Bacillus lichniformis at 1.80 X 107 cfu/ml, Bacillus pumilus at 4.05 X 107 cfu/ml, or Bacillus subtilis at 6.30 X 107 cfu/ml.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method as claimed is deemed unobvious over the cited prior art of record, as the prior art fails to reasonably disclose the combination of method steps including the specific step of preparing a microbial solution “by iteratively and selectively breeding generations of microbes, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence to form a concentrated solution …”, as currently recited in amended claim 1.  Applicant has submitted the required Terminal Disclaimer on 03/08/2021 over the conflicting claims of US patent 10,221,107 B1 in order to obviate the ODP rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657